UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K/A x Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2009 OR o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period fromto CommissionFile Number: 001-53510 WindTamer Corporation (Exact Name of Registrant as Specified in its Charter) New York 16-1610794 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1999 Mount Read Blvd Rochester, NY (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) (585) 243-4040 (Former name, former address and former fiscal year, if changed since last report) 156 Court Street Suite # 7 Geneseo, New York14454 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, Par Value $0.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ * Registrant is not yet required to submit Interactive data files pursuant to Rule 405 of Regulation S-T. Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Acceleratedfiler¨ Non-accelerated filer¨ Smaller reporting companyx (Donotcheckifa smallerreportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨ Nox As of June 30, 2009, the aggregate market value of the registrant's common stock held by non-affiliates of the registrant was $28,622,000, based on the closing sale price of $1.00 per share as of the end of the last business day of the registrant's most recently completed second fiscal quarter. No public market for the registrant's stock existed as of June 30, 2009.The aggregate market value reported herein is based upon the sale of 636,000 shares of common stock of the Company between the dates of February 2, 2009 and June 30, 2009, at a price of $1.00 per share, pursuant to a private placement conducted by registrant in reliance upon an exemption from registration under Section 3(b) of the Securities Act of 1933 and Rule 505 of Regulation D thereunder. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at September 21, 2010 Common Stock, $.0001par value per share 106,407,848 shares WindTamer Corporation (the “Company”) is amending its Annual Report on Form 10-K for the fiscal year ended December 31, 2009 in order to include an opinion of an Independent Registered Public Accountant which covers the period beginning with the Company’sinception and concluding on December 31, 2009. The Company is also including an updated consent of EFP Rotenberg LLP, the Company's auditors, to the inclusion of their report in the filing, as Exhibit 23.1 hereto. While the Company is refiling its financial statements referenced in the opinion, the amendment contains no other changes. PARTIV Item15. Exhibits, Financial Statements Schedules (a) The following documents are filed as part of this report: The following financial statements beginning at pageF-1: 1. Reports of Independent Registered Public Accounting Firm — EFP Rotenberg LLP 2. Balance Sheets 3. Statements of Operations 4. Statements of Stockholders’ Equity 5. Statements of Cash Flows 6. Notes to Financial Statements Exhibits. ExhibitDescription Number Consent of EFP Rotenberg, LLP Certification of William Schmitz pursuant to Rule 13a-14(a) and 15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Molly Hedges pursuant to Rule 13a-14(a) and 15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of William Schmitz pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Molly Hedges pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WINDTAMER CORPORATION Date: October 5 , 2010 By: /s/WILLIAM A. SCHMITZ William A. Schmitz Chief Executive Officer Pursuant to the requirements of the Securities and Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. Signature Title Date /s/WILLIAM A. SCHMITZ Chief Executive Officer and Director October 5 , 2010 William A. Schmitz (Principal Executive Officer) /s/MOLLY HEDGES Acting Chief Financial Officer, Controller and Treasurer October 5 , 2010 Molly Hedges (Principal Financial and Accounting Officer) Director October 5 , 2010 John Blake /s/GERALD BROCK Director October 5 , 2010 Gerald Brock /s/STEVEN DINUNZIO Director October 5 , 2010 Steven DiNunzio /s/PIERRE LEIGNADIER Director October 5 , 2010 Pierre Leignadier /s/ GEORGE NASELARIS Director George Naselaris October 5 , 2010 /s/DOV SCHWELL Director October 5 , 2010 Dov Schwell WINDTAMER CORPORATION Index to Financial Statements Financial Statements Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of December 31, 2009 and 2008 F-3 Statements of Operations for the years ended December 31, 2009 and 2008 and for the period from inception F-4 Statements of Cash Flows for the years ended December 31, 2009 and 2008 and for the period from inception F-5 Statement of Stockholders’ Equity since inception through December 31, 2009 F-6 Notes to Financial Statements F-8 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of WindTamer Corporation 156 Court Street Geneseo, NY 14454 As successor by merger, effective October 1, 2009, to the registered public accounting firm Rotenberg & Co., LLP, we have audited the accompanying balance sheets of WindTamer Corporation as of December 31, 2009 and 2008, and the related statements of operations, stockholders' equity, and cash flows for each of the years in the two-year period ended December 31, 2009 and for the period from date of inception (March 30, 2001) through December31,2009. WindTamer Corporation’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of WindTamer Corporation as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2009 and for the period from date of inception (March 30, 2001) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company's significant operating losses raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York March 11, 2010 F-2 WINDTAMER CORPORATION (A Development Stage Company) Balance Sheets December 31, December 31, ASSETS Current assets Cash $ $ Prepaid expenses and other current assets Inventory 0 Total current assets Intangible assets, net Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Customer deposits 0 Total current liabilities Stockholders' equity Preferred stock, 5,000,000 shares authorized, $.0001 par value; none issued or outstanding 0 0 Common stock, 500,000,000 shares authorized, $0.0001 par value; 115,297,000 and 80,640,000 shares issued and outstanding respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. F-3 WINDTAMER CORPORATION (A Development Stage Company) Statements of Operations Year Ended December 31, Year Ended December 31, Period from Date of Inception (March 30, 2001) through December 31, 2009 Research and development expenses $ $ $ Selling, general and administrative expenses Total expenses Loss from operations ) ) ) Non-operating revenue Interest income 0 Net loss before income taxes ) ) ) Income taxes 0 0 0 Net loss $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of the financial statements. F-4 WINDTAMER CORPORATION (A Development Stage Company) Statements of Cash Flows Year Ended December 31, Year Ended December 31, Period from Date of Inception (March 30, 2001) through December 31, 2009 Operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation expense Stock-based compensation Stock issued for services Changes in operating assets and liabilities: Increase in prepaid expenses and other current assets ) ) ) Increase in inventory ) 0 ) Increase in trade accounts payable and accrued expenses Increase in customer deposits 0 Net cash used in operating activities ) ) ) Investing Activities Acquisition of property and equipment ) ) ) Acquisition of intangible assets ) ) ) Net cash used in investing activities ) ) ) Financing activities Proceeds from issuance of common stock Stock offering expenses paid ) ) ) Proceeds from exercise of stock options Net cash provided by financing activities Increase (decrease) in cash Cash - beginning 0 Cash - ending $ $ $ Supplemental Information: Income Taxes Paid $
